Citation Nr: 0119882	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head concussion, including headaches, 
hearing loss, and tinnitus.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001) for hearing loss due to treatment at a Department of 
Veterans Affairs (VA) facility.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to January 
1953.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.  The RO determined that 
new and material evidence had not been submitted to reopen 
any of the claims currently on appeal before the Board.  

In an April 1990 decision, the Board, in pertinent part, 
denied entitlement to service connection for a back 
disability and residuals of a head concussion.  In a 
September 1991 memorandum decision, the Court of Appeals for 
Veterans Claims (Court) affirmed the Board's decision, and 
the decision became final.  In a February 1996 rating 
decision, the RO denied, in pertinent part, entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for hearing loss due to treatment at a VA facility, and the 
decision became final. 

The issue of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1. Evidence submitted since the April 1990 Board decision is 
either cumulative or redundant, or does not bear directly 
and substantially upon the issue of entitlement to service 
connection for a back disability, and by itself or in 
connection with the evidence previously of record, is not 
so significant that it must be considered in order to 
fairly decide the merits of the claim.  


2. Evidence submitted since the April 1990 Board decision is 
either cumulative or redundant, or does not bear directly 
and substantially upon the issue of entitlement to service 
connection for residuals of a head concussion, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3. Evidence submitted since the February 1996 rating decision 
bears directly and substantially upon the issue of 
compensation pursuant to 38 U.S.C.A. § 1151 for hearing 
loss, and in connection with the evidence previously of 
record is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1. Evidence submitted since the April 1990 decision wherein 
the Board denied entitlement to service connection for a 
back disability is not new and material, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 (2000).

2. Evidence submitted since the April 1990 Board decision 
wherein the Board denied entitlement to service connection 
for residuals of a head concussion is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5107, 5108, 7104(b); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 
(2000).

3. Evidence submitted since the February 1996 rating decision 
wherein the RO denied compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hearing loss is new 
and material, and the veteran's claim for that benefit has 
been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.160(d), 20.1103 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When a determination of 
the agency of original jurisdiction is affirmed by the Board, 
such determination is subsumed by the final appellate 
decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 
20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities, less special provisions 
regarding clear and unmistakable error.  38 C.F.R. 
§ 3.104(a).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Court held that 38 U.S.C. § 7104 
"means that the Board does not have jurisdiction to consider 
a claim which it previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  
What the regional office may have determined in this regard 
is irrelevant.  Section 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled."  
Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  
When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001);  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Criteria for Compensation
Pursuant to 38 U.S.C.A. § 1151

During the pendency of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. 
§ 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
§ 1151, there must be a showing that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 3.358(c) 
(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

Nothing in VCAA's duty to assist provisions shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence has 
been presented or secured.  38 U.S.C.A. § 5103A.  The Board 
is satisfied that all relevant facts pertaining to both 
service connection reopening issues on appeal have been 
properly developed and that no further assistance is required 
in order to satisfy the duty to assist provisions as mandated 
by VCAA.   

Specifically, the Board finds that all relevant evidence 
necessary for an equitable resolution of the veteran's 
service connection claims has been identified and obtained.  
He has personally submitted all adequately identified 
evidence, which he believes to be new and material to his 
claims, and he has not identified any other outstanding 
evidence that may be relevant to his claims.  Given the facts 
of this case, particularly in light of the substantive bases 
for the previous denials of his claims, the Board finds that 
VA can provide no further assistance to him that would aid in 
substantiating these claims.  

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete the 
applications for reopening his service connection claims.  
For instance, in November 1996, the Medical and Regional 
Office Center in Anchorage, Alaska stressed the importance of 
providing a documented history of hearing loss dating back to 
his release from active service.  In a more comprehensive 
manner, VA informed him of what he needed to establish his 
claims via the April 1990 Board decision, the February 2000 
statement of the case, and the July 2001 supplemental 
statement of the case.  Those documents, as well as similar, 
previous documents related to these very issues have informed 
the veteran of the substance of the requirements for 
entitlement to the claimed benefits and the rationale for not 
awarding the benefits sought.  

The Board also notes that although the veteran is currently a 
pro se claimant, he has retained throughout the years the 
services of accredited representatives, several of whom have 
reviewed the claims file and provided written or oral 
argument relevant to disabilities currently at issue.    

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claims for compensation benefits on the 
basis of direct service incurrence or pursuant to the 
provisions of 38 U.S.C.A. § 1151 by the RO under the new law 
would only serve to further delay resolution of his claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Factual Background and
Analysis of Reopening the Claim of 
Entitlement to Service Connection
for Back Disability

The Board's April 1990 decision denying entitlement to 
service connection for a back disability became final.

The RO, in its June 1999 rating decision, determined that new 
and material evidence had not been submitted and thus did not 
reopen the veteran's claim of entitlement to service 
connection for a back disability.  As previously set forth, 
however, an RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett, supra.  For the 
reasons set forth below, the Board finds that new and 
material evidence has not been submitted.  

In the Board's April 1990 decision, it was determined that 
the veteran did not provide new and material evidence to 
reopen his back claim.  In denying the back claim for a third 
time, the Board explained that although there was evidence of 
a current back disability, the evidence failed to show an 
onset of any chronic back symptomatology during service or 
within any presumptive period, except for spina bifida, 
considered a congenital defect for which service connection 
is not authorized under VA law and regulations.  See 
38 C.F.R. § 4.9 (2000).  The rationale in the April 1990 
Board decision is consistent with previous Board decisions in 
1978 and 1982, which both denied the back claim.   

In petitioning to reopen his back claim, the veteran 
submitted several documents related to his back disability.  
In June 1999, the RO received a "low back survey and X-ray 
examination" from the Atchison, Topeka and Santa Fe Railway 
Company, dated in February 1953.  This evidence was 
previously submitted and discussed in both the Board's 
December 1982 decision and the April 1990 decision and thus 
cannot be considered new for the purpose of reopening.  




Also received in June 1999 were the results of a March 1999 
radiology consultation at the VA Medical Center (VAMC) in 
Albuquerque, New Mexico.  The claims file also contains the 
results of a VA spine examination conducted in March 2001.  
While both examinations are considered new to the record, 
they are not material because they are not probative to the 
issue at hand.  

Indeed, the examinations are competent medical evidence 
confirming the veteran is currently suffering from 
degenerative arthritis of the spine, but this information is 
simply redundant in a claim to reopen where the question of 
his current disability is not at issue.  38 C.F.R. 
§ 3.156(a).

Regarding the two recent spine examinations, the Board notes 
that the Court has specifically held that medical records 
describing a current condition are not material to the issue 
of service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992).  Further underscoring this point, the veteran 
served on active duty during the Korean War nearly 50 years 
ago, and neither examination relates the veteran's current 
condition to this service.  Hickson, supra. 
 
Although the credibility of the evidence is presumed, its 
competency is not because the issue of whether evidence is 
new and material is a matter of law.  Justus, supra.  
Throughout the protracted appeal process, the veteran has 
submitted a variety of letters and statements in reference to 
his back claim wherein he continues to assert his back 
disability resulted from a documented in-service back injury.  

Not only have these assertions been addressed in prior Board 
decisions, but the assertions are also medical opinions from 
a layperson and therefore not considered competent evidence.   
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Hickson, supra.    





On or attached to later copies of previously submitted 
evidence, the veteran has provided brief notations indicating 
his contention the RO and the Board have failed to consider 
certain evidence during previous adjudications of the issues 
currently on appeal, in large part due to his strongly held 
belief evidence was not always associated with the claims 
file when submitted or was wrongfully removed thereafter; 
three volumes of medical evidence attest against this 
assertion, and there is no indication any documents are 
missing from his claims file.  In fact, the claims file 
contains a wealth of redundant information, including 
multiple copies of private facility medical records.  

Incidentally, a substantial number of the veteran's recent 
submissions fail to even address the substantive deficiencies 
set forth in the prior final and binding decisions.  Rather, 
they emphasize his overall dissatisfaction with VA's claims 
process and customer service, questioning both the competency 
and motives of the agency.  In this regard, his numerous 
correspondence to congressional personnel and formerly 
retained accredited representatives concentrate more on 
issues related to VA's duty to assist, but this duty was 
properly satisfied under VCAA, as preliminarily discussed 
above.  

In sum, the submitted evidence pertaining to his claimed back 
disability since the final and binding April 1990 Board 
decision does not contribute to a more complete picture of 
the circumstances surrounding the origin of his disability.  
Hodge, supra.  Either by itself or in connection with the 
evidence previously assembled, the evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim. 38 C.F.R. § 3.156(a); Anglin, supra.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a back disability, the veteran's claim is not 
reopened.





Factual Background and
Analysis of Reopening the Claim of 
Entitlement to Service Connection
 for a Residuals of a Head Concussion

The Board's April 1990 decision denying entitlement to 
service connection for residuals of a head concussion became 
final and binding because the veteran did not perfect his 
appeal of that issue within one year from the date of notice 
of the disallowance.

The RO, in its June 1999 rating decision, determined new and 
material evidence had not been submitted and thus did not 
reopen the veteran's claim of entitlement to service 
connection for residuals of a head concussion.  For the 
reasons set forth below, the Board finds that new and 
material evidence has not been submitted.  

In the Board's April 1990 decision, it was determined that 
the veteran did not provide new and material evidence to 
reopen his claim for residuals of a head concussion.  In 
denying the head concussion claim for a second time, the 
Board explained that although there was evidence of his 
claimed residuals, particularly headaches, the evidence 
failed to show an onset of residuals following an in-service 
event.  

Specifically, the Board's December 1982 and April 1990 
analysis of the service medical records included a discussion 
of a cerebral concussion in August 1952 as a possible origin 
of the claimed residuals; in each evaluation of the evidence, 
the Board concluded other probative evidence clearly 
outweighed the possibility of chronic symptoms from the 1952 
concussion and furthermore pointed to other possible causes, 
such as nasal dysfunction requiring septoplasty.  In any 
event, the evidence did not establish that any claimed 
residuals of a concussion were the result of an incident 
during active duty.   

Since the final and binding Board decision in April 1990, the 
RO has received several submissions pertinent to the 
veteran's head concussion claim.  Although he specifically 
claims his residuals include headaches, hearing loss, and 
tinnitus, his submissions since the final and binding April 
1990 decision have focused extensively on his audiological 
complaints.  The claims file now contains results of several 
audiological examinations conducted during the mid-1990's.  

A January 1994 audiological evaluation revealed mild to 
profound sensorineural hearing loss bilaterally, with fairly 
reduced bilateral discrimination as well.  A February 1994 VA 
audiological evaluation, in addition to other examinations, 
such as a March 1994 and August 1995 audiological 
evaluations, disclosed similar findings of sloping bilateral 
hearing loss and possible tinnitus.  

Although these and other recent audiological evaluations are 
considered new to the record, they are not material because 
they are not probative to the issue at hand.  Indeed, the 
competent examinations confirm the veteran is currently 
suffering from hearing loss, but this information does not 
assist in providing a more complete picture as to the origin 
of the disability.  Hodge, supra.  The Board again notes that 
the Court has specifically held that medical records 
describing a current condition are not material to the issue 
of service connection.  Morton, supra.  In this case, not 
only does the evidence fail to associate hearing loss to an 
in-service head concussion, but it also fails to link hearing 
loss to active service altogether, regardless of any 
connection to a head trauma.     

Although the credibility of the evidence is presumed, its 
competency is not because the issue of whether evidence is 
new and material is a matter of law.  Justus, supra.  
The veteran has consistently maintained throughout the appeal 
process that his hearing loss and tinnitus were caused by an 
in-service head concussion.  For instance, in the January 
1994 audiological evaluation, he told the examiner that a 
head injury in 1952 caused a "brain concussion" that led to 
deterioration in hearing.  This is nothing more than a 
medical opinion from a layperson and therefore cannot be 
considered competent evidence.  Espiritu, supra.  Lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Hickson, supra.    

In sum, the submitted evidence pertaining to his claimed 
residuals from a head concussion since the final and binding 
April 1990 Board decision does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of his disability.  Hodge, supra.  Either by itself or in 
connection with the evidence previously assembled, the 
evidence is not so significant that it must be considered to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Anglin, supra.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a head concussion, the veteran's 
claim is not reopened.

Analysis of Reopening the Claim of 
Compensation pursuant to § 1151
for Hearing Loss

 The RO's February 1996 rating decision denying entitlement 
to compensation pursuant to § 1151 for hearing loss became 
final and binding because the veteran did not perfect his 
appeal of that issue within one year from the date of notice 
of the disallowance.

The RO, in its June 1999 rating decision, determined new and 
material evidence had not been submitted and thus did not 
reopen the veteran's § 1151 compensation claim.  For the 
reasons set forth below, the Board finds that new and 
material evidence has been submitted.  

In the RO's February 1996 rating decision, it was determined 
that the veteran did not submit a well grounded claim, which 
would have prompted further RO development and consideration 
of his § 1151 claim.  In denying the claim as not well 
grounded, a concept invalidated by recent changes in law, the 
RO pointed out that the allegation itself was the only 
evidence related to his § 1151 claim.  The Board finds that 
this is not so.

Upon a cursory review of the evidence of record, it seems 
that any submissions possibly relevant to his § 1151 hearing 
loss claim exist as a mere byproduct of his head concussion 
service connection claim, which happens to include hearing 
loss as a residual.  A closer examination of the evidence, 
however, reflects a competent medical opinion that bears 
directly on the issue at hand.   

A previously unconsidered September 1996 audiological 
evaluation reported bilateral hearing loss.  Of particular 
significance, the examiner indicated that hearing loss in the 
right ear was "possibly related to EAC collapse with 
headphone pressure." (Audiological testing routinely 
includes the use of headphones.)  Although this indeterminate 
medical opinion is hardly evidence that would ultimately 
affect the outcome of any decision on the merits, it is 
nevertheless significant enough that it must be considered to 
fairly decide the claim, particularly when presumed credible, 
as required in Justus.  To the extent this new submission 
suggests a medical examiner has considered audiological 
testing as a cause for additional hearing loss, this evidence 
provides a more complete picture of the circumstances 
surrounding the origin of any hearing loss or aggravation of 
hearing loss.  See Hodge, supra.      
    
Accordingly, the September 1996 audiological examination is 
new and material because, either by itself or in connection 
with the evidence previously assembled, the evidence is so 
significant that it must be considered to fairly decide the 
merits of his 38 U.S.C.A. § 1151claim. 38 C.F.R. § 3.156(a); 
Anglin, supra.  

As new and material evidence has been submitted to reopen the 
previously denied claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
hearing loss, the veteran's claim is reopened.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a back disability, the appeal is denied.



The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
residuals of a head concussion, to include headaches, hearing 
loss, and tinnitus, the appeal is denied.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for hearing 
loss, the appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In February 1996 the RO denied the § 1151 claim as not well 
grounded and thus provided no additional development of that 
claim.  There are no opinions, VA or otherwise, in the record 
that sufficiently documents the presence of any hearing loss 
disabilities that stemmed from the veteran's participation in 
a February 1994 VA examination.

In the instant case, the Board is of the opinion that this 
issue should be remanded for the scheduling of a VA 
examination that thoroughly addresses the veteran's current 
hearing loss disabilities, and whether any such disability is 
additional disability resulting from the February 1994 VA 
examination.  



The Board notes that as the veteran's § 1151 claim was filed 
prior to October 1, 1997, the provisions in effect prior to 
that date are to be applied in this case.  That is, there is 
no requirement that "fault" be shown.  

Accordingly, the above issue is remanded for the following 
development:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
§ 1151 claim.  38 U.S.C.A. § 5103A; 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, including any 
outstanding reports pertaining to the 
February 1994 VA examination in question.  

All information that is not duplicative 
of evidence already received should be 
associated with the claims file.  



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).  

3.  Following the above, the RO should 
schedule the veteran for a VA examination 
(on a fee-basis if necessary) conducted 
by an appropriate specialist to ascertain 
the nature and etiology of any current 
hearing loss disabilities, including any 
aggravated loss of hearing subsequent to 
his February 1994 VA audiological 
evaluation.   

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner must review the veteran's 
pertinent medical history, particularly 
the history and severity of his hearing 
loss, which he claims to have resulted in 
additional hearing loss as a result of 
procedures related to his February 1994 
VA audiological examination.  Upon doing 
so, the examiner is requested to respond 
to the following: 

Does the veteran have any additional 
disabilities caused by the audiological 
examination performed by VA in February 
1994?  

In answering this question determine the 
veteran's physical condition immediately 
prior to the February 1994 VA examination 
as compared with the subsequent physical 
condition following that examination.     

It should also be determined whether any 
additional disability found represents a 
natural progress of such disability.  

It is stressed that "negligence" and 
"fault" are not factors that should be 
considered in rendering the opinion.

Any opinions must be accompanied by a 
complete rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 
(2000).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for hearing loss due 
to treatment at a VA facility.  

In this regard, the RO should document 
its consideration of the applicability of 
all relevant criteria.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for compensation, 
to include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





  


 

 

 




 



 


